The opinion of the court was delivered, by
Strong, J.
By his will, made in 1845, the father of the appellee made provision for the conversion of all his personal estate into money, and for the disposition of all his realty, at certain stipulated prices. He then directed that the proceeds of all his real and personal estate should be equally divided among all his children, or their heirs, except that his daughter Nancy should receive $200 less than either of the others. Had this been all, Nancy, the appellee, would have taken the absolute legal ownership of all that was thus given to her. But as she was then intermarried with Thomas Smith, in view of her coverture the testator added the following: “I authorize and empower Christian Koenig, of Bern township, as trustee over all the full share and legacy and property which I may give unto my daughter Nancy. And I do hereby give and bequeath into the hands of said trustee, for the use and benefit of my said daughter Nancy and her children, the house and lot situate opposite Darrah & Young’s steam mill, in Maiden Creek township, Berks county, which I bought at sheriff’s sale, which property shall be put unto her for the same as it cost me, and the balance of her legacy shall be put on interest for my said daughter, and the interest is to be paid to her every year during her life, and after her decease, the house and lot of ground, and the principal sum or balance of her legacy aforesaid, is to go to her children. But *355if my daughter Nancy should survive her husband Thomas Smith, in such case I order and direct her trustee to overturn and assign all and everything coming to her as legacy and bequest in this will mentioned, to her and her heirs and assigns for ever.”
In 1856 Nancy Smith, the appellee, was divorced from her husband, the said Thomas Smith (a vinculo matrimonii), and the question now raised in this record is, whether she is entitled to have her interest under her father’s will transferred to her absolutely. The trustee, Christian Koenig, resists such a transfer for the reason that Thomas Smith, though not now her husband, is still living.
It cannot be doubted that the trust was created for a single purpose. That was, to protect the property given at first absolutely to Mrs. Smith, against her husband. When the will was made, the Act of 1848, known as the Married Woman’s Law, had no existence. Had the trust not been created, as the law then stood, Thomas Smith would have been entitled to all the personal property and to the usufruct of the realty. The trust could have had no other object than to guard against this. It was not to support a remainder to the children of the testator’s daughter, for he gave at first the absolute ownership- to her and then, after having organized the trust, directed that the property should be assigned to her in fee without regard to any remainder in her children, if she survived her husband. But if the sole purpose of the trust was to protect > the wife’s estate against her husband, it is manifest that purpose was fully accomplished when the coverture ceased. The divorce of the parties terminated all possibility of the husband’s interference with the property bequeathed and devised to the wife, as completely as his death would have done. Then why should the trust be continued after its exigencies have been met ? It matters not what may be the nominal duration of an estate given by will to a trustee. It continues in equity no longer than the thing sought to be secured by the trust demands. Even a devise to trustees and their heirs will be cut down to an estate for life, or even for years, if such lesser estate be sufficient for the purpose of the trust. See Hill on Trustees 239, et seq., where many cases are collected. There can be no doubt that a trust for the separate use of a married woman ceases on the death of her husband, or on her divorce from him, and this though vested in terms in the trustee in fee, and though he be required to collect and pay over the rents and interest, not because such a trust is not an active one, but because it is special, and either the death or divorce renders its continuance unnecessary. If then the trust in Christian Koenig was instituted, as we think the will clearly shows, solely to protect the appellee’s property against her husband, it terminated when by the divorce it became useless as a means of such *356protection. The appellee is therefore entitled to a transfer of the-property to her.
The decree of the court below is affirmed.